DETAILED ACTION
This office action is in response to the communication dated 04 March 2022 concerning application 16/598,127 filed on 10 October 2019.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 and 22-34 are pending; claims 15, 20, 22, and 25 have been amended; claims 1-14 and 27-34 remain withdrawn; claim 21 has been cancelled; and claims 15-20 and 22-26 are currently under consideration for patentability.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04 March 2022 has been acknowledged and considered by the Examiner. 
Response to Arguments
Applicant’s arguments dated 04 March 2022 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
Applicant has amended the independent claim to further recite positioning a housing adjacent to, or near, an external jugular vein and generating an electrical impulse at or near a vagus nerve.  The Examiner has addressed the amended limitations in the updated text below.  
Applicant argues that the previously applied references of Palermo and Huston do not disclose or suggest positioning the contact surface of the housing in the manner recited in the amended claims.  Applicant further argues that, although Huston describes a “device worn external to the patient’s body” and a “transcutaneous nerve stimulator,” it is not clear what Huston means by these terms (pp. 12-13 of the Arguments).  First, the Examiner respectfully disagrees that there is a lack of clarity in Huston’s disclosure.  Absent any evidence to the contrary, which Huston’s citations do not provide, the plain meaning of a transcutaneous nerve stimulator must apply.  One definition is provided by The Cleveland Clinic, which states, “A TENS [transcutaneous electrical nerve stimulation] unit consists of a battery-powered device that delivers electrical impulses through electrodes placed on the surface of your skin. The electrodes are placed at or near nerves where the pain is located or at trigger points” (taken from https://my.clevelandclinic.org/health/treatments/15840-transcutaneous-electrical-nerve-stimulation-tens, accessed on 17 March 2022, emphasis added by Examiner).  The Examiner also respectfully submits that Huston presents the use of a 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 16, 20, and 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo et al. (US 2008/0208287 A1) in view of Huston et al. (US 2009/0143831 A1). 
Regarding claim 15, Palermo describes a method for treating a disorder in a patient ([0006]: “method for the treatment of neurological disorders”), the method comprising
positioning a contact surface of a housing in contact with an outer skin surface of a neck of the patient ([0010], [0099]; figures 3C-3E show electrodes in contact with a patient’s neck), wherein the housing comprises an energy source (figures 3C-3E, the stimulation is provided via electrodes)
transmitting, via the contact surface, an electric current transcutaneously and non-invasively through the outer skin surface of the neck of the patient to generate an electrical impulse at or near a nerve within the patient ([0073], [0099])
modulating the electric current such that the electrical impulse comprises bursts of pulses (figures 2F-2H) with each of the bursts comprising a frequency from about 5 Hz to about 100 Hz ([0021]: “…wherein the individual electrical pulses are generated at a frequency of between 4 Hz and 200 Hz to selectively generate the relative selective production [of] neurotransmitters and modulators…” ) and with each of the pulses comprising a duration from about 50 microseconds to about 1000 microseconds ([0102] describes a pulse duration between 30 microseconds and 400 microseconds; claim 86 describes pulse durations between 0.5 microseconds and 10 minutes) and such that the electrical impulse is sufficient to inhibit an inflammation in the patient ([0079] describes that the neurological disorder to be treated refers to inflammation and inflammatory myopathies, [0086] describes wherein treatment includes “preventing, ameliorating, suppressing, or alleviating” a symptom of the neurological disorder; the Examiner respectfully submits that “preventing, ameliorating, suppressing, or alleviating” are analogous to “inhibit[ing]’)
Regarding claim 15, Palermo does not explicitly disclose wherein the contact surface is positioned “adjacent to, or near, an external jugular vein,” and wherein the target nerve is the vagus nerve.  However, Huston also describes a method for treating 
Regarding claim 16, Palermo further describes wherein the electrical impulse is sufficient to stimulate a nerve fiber ([0073] - [0074]), and Huston further describes wherein the electrical impulse is sufficient to stimulate a nerve fiber that controls or mediates an activity of a neurotrophic factor ([0016], stimulation of the vagus nerve, which is known to control or mediate activity of neurotrophic factors).  Specifically regarding the limitation of “control or mediate activity of a neurotrophic factor,” the Examiner respectfully submits that this is a property of the nerve fiber being stimulated.  The claim does not recite any active, positive step for the controlling or mediating of the activity of a neurotrophic factor. Rather, the claim simply recites that the electrical impulse stimulates a nerve fiber known to have this effect on neurotrophic factors.  Therefore, the Examiner respectfully submits that Huston’s disclosure of stimulating the vagus nerve is sufficient to read on this limitation in its entirety, since the second part of 
Regarding claim 20, Palermo further describes wherein the disorder is Parkinson’s Disease or multiple sclerosis ([0079]), and Huston further describes wherein the neurodegenerative disorder is Alzheimer’s Disease or multiple sclerosis ([0021]). 
Regarding claim 22, Huston further describes wherein the selected nerve is a right branch of the vagus nerve ([0038]). 
Regarding claim 23, Huston further describes wherein the electrical impulse is sufficient to inhibit a release of a pro-inflammatory cytokine ([0012]). 
Regarding claim 24, Huston further describes wherein the pro-inflammatory cytokine is tumor necrosis factor alpha ([0071]).
Regarding claim 25, Huston further describes wherein the electrical impulse is sufficient to increase an activity of an anti-inflammatory cytokine in the patient ([0010] - [0011]).
Regarding claim 26, Palermo further describes wherein the electric current is modulated such that the patient has decreased measurable pain ([0012]: “the patient's musculature and brain motor-sensory regions are preferably stimulated in a manner that facilitates movement of the target muscles with limited or no pain in the patient”). 

Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo in view of Huston, further in view of Lozano (US 2007/0067002 A1). 

Regarding claim 18, Lozano further describes wherein the neurotrophic factor is a member of a nerve growth factor superfamily ([0014]).
Regarding claim 19, Lozano further describes wherein the neurotrophic factor is a member of a same family as a brain-derived neurotrophic factor ([0007]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

The Examiner respectfully directs Applicant to the following table, which summarizes the double patenting rejections described below.  Although not exhaustive, a brief matching of the pending clams to the claims of U.S. Application No. 16/388,392, U.S. Patent No. 10,265,523 B2, and U.S. Patent No. 8,868,177 B2 is provided. 
Application 16/598,127
U.S. Application No. 16/388,392
U.S. Patent No. 10,265,523 B2
U.S. Patent No.  8,868,177 B2
15
16, 18, 20, 26-28
1, 7
1, 2, 4, 10, 26
16
21
2
5
17
22
3
6
18
23
4
7
19

5
8
20
17
6
9
22

8
11
23
24
9
12
24
25
10
13
25
16
1
1
26

12



Claims 15-18, 20, 23, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 and 20-28 of copending Application No. 16/388,392.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite methods for treating disorders including applying energy transcutaneously through the skin of a patient such that an electrical impulse is generated at or near a target nerve of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18, 20, 27, and 28 of copending Application No. 16/388,392 in view of Lozano.  Regarding claim 19, although the ‘392 application does not explicitly recite wherein the neurotrophic factor is a member of a same family as at least one of a nerve growth factor, a glial-cell-line-derived neurotrophic factor, a brain-derived neurotrophic factor, or a mesencephalic astrocyte-derived neurotrophic factor, Lozano discloses this limitation ([0007], brain-derived neurotrophic factor).  It would have been obvious to a person having ordinary skill in the art to incorporate targeting BDNF, as described by Lozano, when using the method recited by the ‘392 application, as doing so advantageously allows the resulting method to target those elements known to have an effect on neurological disorders.  
This is a provisional nonstatutory double patenting rejection.

Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18, 20, 27, and 28 of copending Application No. 16/388,392 in view of Huston.  Regarding claim 22, although the ‘392 application does not explicitly recite wherein the selected nerve is a right branch of the vagus nerve, Huston describes this limitations ([0038]).  It would have been obvious to a person .  
This is a provisional nonstatutory double patenting rejection.

Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18, 20, 27, and 28 of copending Application No. 16/388,392 in view of Palermo.  Regarding claim 26, although the ‘392 application does not explicitly recite wherein the electric current is modulated such that the patient has decreased measurable pain, Palermo describes this limitation ([0012]).  It would have been obvious to a person having ordinary skill in the art to incorporate decreasing a patient’s pain, as described by Palermo, when using the method recited by the ‘392 application, as doing so advantageously allows the resulting method to provide a more comfortable and healing patient experience.  
This is a provisional nonstatutory double patenting rejection.

Claims 15-20 and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,265,523 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite methods for treating disorders including applying energy transcutaneously through the skin of a patient such that an electrical impulse is generated at or near a target nerve of the patient, wherein the electrical .

Claims 15-20 and 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-13, 20, and 26 of U.S. Patent No. 8,868,177 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite methods for treating disorders including applying energy transcutaneously through the skin of a patient such that an electrical impulse is generated at or near a target nerve of the patient, wherein the electrical impulse inhibits inflammation and increases the activity of an anti-inflammatory cytokine in order to treat the disorder.

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 26 of U.S. Patent No. 8,868,177 B2 in view of Palermo.  Regarding claim 26, although the ‘177 patent does not explicitly recite wherein the electric current is modulated such that the patient has decreased measurable pain, Palermo describes this limitation ([0012]).  It would have been obvious to a person having ordinary skill in the art to incorporate decreasing a patient’s pain, as described by Palermo, when using the method recited by the ‘177 patent, as doing so advantageously allows the resulting method to provide a more comfortable and healing patient experience.  


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792